Exhibit 10.2

 

FORBEARANCE AGREEMENT AND WAIVER

 

This FORBEARANCE AGREEMENT AND WAIVER (this “Forbearance Agreement”) dated as of
September 7, 2011 is by and among (i) ARGYLE MARITIME CORP., CATON MARITIME
CORP., DORCHESTER MARITIME CORP., LONGWOODS MARITIME CORP., MCHENRY MARITIME
CORP. and SUNSWYCK MARITIME CORP. each a corporation organized under the laws of
the Republic of the Marshall Islands (collectively, together with any Borrowers
joined on or after the date hereof, the “Borrowers” and, each individually, a
“Borrower”), (ii) TBS INTERNATIONAL PLC, a corporation formed under the laws of
Ireland (“Irish Holdings”), (iii) TBS INTERNATIONAL LIMITED, a corporation
formed under the laws of Bermuda (“Bermuda Holdings”, and together with Irish
Holdings, “Holdings”), (iv) each lender party hereto (collectively, the
“Consenting Lenders” and individually, a “Consenting Lender”), and (v) THE ROYAL
BANK OF SCOTLAND PLC, as agent (in such capacity, the “Agent”), Security Trustee
and Swap Bank.  Capitalized terms which are used herein without definition and
which are defined in the Credit Agreement referred to below shall have the same
meanings herein as in the Credit Agreement.

 

WHEREAS, the Borrowers, Holdings, the Consenting Lenders and the Agent, among
others, are parties to that certain Amended and Restated Credit Agreement dated
as of 29 January 2011 (as amended and in effect from time to time, the “Credit
Agreement”) and the Borrowers, Holdings and the Agent are parties to that
certain letter agreement dated 15 April 2011 (the “Supplement”);

 

WHEREAS, the Borrowers have advised the Lenders and the Agent that the Borrowers
anticipate one or more of the following Defaults and Events of Default occurring
under the Credit Agreement during the period from and after the date hereof and
prior to December 15, 2011: (i) the failure to pay to the Lenders on
September 30, 2011 the principal amount of the Loan due under Clause 8.1 of the
Credit Agreement, which payment failure would be an Event of Default under
Clause 19.1(a) of the Credit Agreement (the “Payment Event of Default”),
(ii) the potential failure to deliver rolling 13 week cash flow forecasts (“Cash
Flow Forecasts”) that evidence and/or project the required minimum Qualified
Cash as set forth in Clause 11.6(f) of the Credit Agreement and Clause 4(b) of
the Supplement, which failure should such occur would be an Event of Default
under Clause 19.1(c) of the Credit Agreement (the “Cash Flow Forecasts Event of
Default”), provided, that the Borrowers shall continue to be required to deliver
Cash Flow Forecasts as required in Clause 11.6(f) of the Credit Agreement and
Clause 4(c) of the Supplement, and the failure to deliver such reports shall not
be a Specified Default, (iii) the potential failure to maintain the required
minimum Qualified Cash as set forth in Clause 11.18(i) of the Credit Agreement,
which failure should such occur would be an Event of Default under Clause
19.1(c) of the Credit Agreement (the “Minimum Qualified Cash Event of Default”),
provided that the Borrowers shall continue to be required to maintain with the
Agent an aggregate daily closing balance of Qualified Cash of the TBS Group of,
on average in any week, at least $3,000,000 (excluding restricted cash) and the
failure to maintain such minimum average balance with the Agent shall not be a
Specified Default (iv) the potential failure to be in compliance with the
Minimum Consolidated Interest Charges Coverage Ratio and the Maximum
Consolidated Leverage Ratio as of the end of the fiscal quarter ending
September 30, 2011 under Clause 11.18(i) of the Credit

 

--------------------------------------------------------------------------------


 

Agreement, which failures should such occur would each be an Event of Default
under Clause 19.1(c) of the Credit Agreement (collectively, the “Financial
Covenant Compliance Events of Default”), (v) the potential failure to maintain
the minimum required security cover as required by Clause 15.1 of the Credit
Agreement and to make prepayments to cure any such Event of Default set forth in
Clause 19.1(b) of the Credit Agreement (the “Loan Value Event of Default”), and
(vi) one or more cross-defaults arising as a result of the occurrence of certain
defaults and events of default under one or more of the TBS Credit Facilities
identified on Schedule 1 attached hereto, which such defaults and events of
default should such occur would be an Event of Default under Clause 19.1(f) of
the Credit Agreement (collectively, the “Cross-Defaults”) (the Cash Flow
Forecasts Event of Default, the Minimum Qualified Cash Event of Default, the
Financial Covenant Compliance Events of Default, the Loan Value Event of Default
and the Cross-Defaults, in each case to the extent occurring prior to the
Forbearance Termination Date (as defined below), are herein referred to,
collectively, as the “Specified Defaults”); and

 

WHEREAS, the Borrowers have requested that the Consenting Lenders and the Agent,
and the Consenting Lenders and the Agent are willing to, (i) forbear, as herein
provided, from exercising their rights and remedies under the Credit Agreement,
the other Finance Documents and applicable laws as a result of the Payment Event
of Default and (ii) waive, as herein provided, the Specified Defaults to the
extent such Specified Defaults occur.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, Holdings, the Consenting Lenders and the Agent
hereby agree as follows:

 

Section 1.                                          Forbearance Arrangements. 
Subject to all of the other terms and conditions set forth herein, and
(a) solely with respect to the Payment Event of Default, the Agent and the
Consenting Lenders agree to forbear from exercising their rights and remedies
under the Credit Agreement, the other Finance Documents and applicable law
arising as a result of the Payment Event of Default (it being understood that
nothing herein shall constitute a waiver of any Payment Event of Default) and
(b) solely with respect to the Specified Defaults, the Agent and the Consenting
Lenders agree to waive the Specified Defaults in each case, solely during the
period from the date hereof until that date (the “Forbearance Termination Date”)
which is the earliest to occur of (i) December 15, 2011, (ii) the failure after
the date hereof of any of the Security Parties to comply with any of the terms
or undertakings of this Forbearance Agreement, including, without limitation,
the covenants set forth in Section 2 hereof, (iii) the failure after the date
hereof of any of the Security Parties to comply with any of the terms or
undertakings of any amendment, waiver, forbearance or similar agreement with the
lenders and other financial institutions under any of the TBS Credit Facilities
identified on Schedule 1 attached hereto or the expiration, for any reason, of
any deferral, forbearance or similar period referred to therein, and (iv) the
occurrence after the date hereof of any Default or Event of Default (other than
the Payment Event of Default and the Specified Defaults) and (v) the date that
any of the Security Parties or any affiliate thereof or any person or entity
claiming by or through any of the Security Parties joins in, assists, cooperates
or participates as an adverse party or adverse witness in any suit or other
proceedings against the Agent, the Lenders or any of

 

2

--------------------------------------------------------------------------------


 

their respective affiliates relating to the indebtedness referred to as the
Secured Liabilities or any amounts owing hereunder in connection with or related
to any of the transactions contemplated by the Credit Agreement, the other
Finance Documents, this Forbearance Agreement or any documents, agreements or
instruments executed in connection with any of the foregoing.  Upon the
Forbearance Termination Date, the agreements of the Agent and the Consenting
Lenders to forbear from exercising their rights and remedies in respect of the
Payment Event of Default and to waive the Specified Defaults, each as set forth
herein, shall automatically, without the requirement of any notice to any
Security Party, terminate  (and the Specified Defaults shall automatically be
reinstated, without the requirement of any notice to any Security party or
otherwise, for all purposes under the Finance Documents for all periods,
including periods after the Forbearance Termination Date) and the Agent and the
Lenders shall be free in their sole and absolute discretion to proceed to
enforce any or all of their rights and remedies set forth in this Forbearance
Agreement, the Credit Agreement, the other Finance Documents and applicable law,
including, without limitation, the right to demand the immediate repayment of
the Loans and the right to demand the immediate repayment of all other Secured
Liabilities in full.

 

Section 2.                                          Covenants.

 

(a)                                  Default Interest.  Commencing on 30
September 2011 the Borrowers shall accrue interest on the principal amount of
all outstanding Secured Liabilities at the default rate as set forth in Clause
7.2 of the Credit Agreement (as amended below) provided that the 2 per cent per
annum portion of the interest rate that is above the rate otherwise applicable
shall be payable on the interest payment date occurring immediately following
the Forbearance Termination Date.  Except as set forth above, interest on each
Loan shall continue to be due and payable in arrears on each interest payment
date applicable thereto under Clause 5 of the Credit Agreement and the Borrowers
agree to pay all interest then due and payable on each such interest payment
date and as otherwise provided in the Credit Agreement.

 

(b)                                 Restructuring Advisor.  At the Security
Parties’ expense Watson, Farley & Williams LLP, counsel to the Agent, shall
engage a financial advisor (a “Restructuring Advisor”) to, among other things,
make visits to, and discuss financial and operational matters with, the
Borrowers and the other Security Parties upon reasonable advance notice and at
reasonable times during normal business hours and to advise the Agent and the
Lenders as to the business, operations, financial condition and restructuring
alternatives of the Borrowers and the other Security Parties.  The Borrowers and
the other Security Parties covenant and agree that (i) such Restructuring
Advisor shall not be limited in the frequency of visits to the facilities of the
Borrowers and the other Security Parties; and (ii) the Borrowers and the other
Security Parties shall cooperate with such Restructuring Advisor and provide
such Restructuring Advisor with all information and documents reasonably
requested by such Restructuring Advisor in connection with its engagement within
a reasonable period of time after request.  All reasonable fees and expenses of
the Restructuring Advisor shall be for the account of the Borrowers and shall
constitute Secured Liabilities under the Credit Agreement.  Such fees shall be
payable by the Borrowers on a monthly basis by a date certain each month with
failure to pay within 2 Business Days of the due date constituting a breach of
this Forbearance Agreement and the Credit Agreement and an immediate Event of
Default.  The failure of the Borrowers and

 

3

--------------------------------------------------------------------------------


 

the other Security Parties to cooperate with the Restructuring Advisor and to
provide any information or documents reasonably requested by such Restructuring
Advisor as provided above shall constitute a breach of this Forbearance
Agreement and the Credit Agreement and be an immediate Event of Default under
the Credit Agreement pursuant to Clause 19.1(d) thereof.  The Restructuring
Advisor will provide good faith estimates of its fees and expenses on a periodic
basis from time to time, and will be instructed to perform its work in an
efficient manner, avoiding duplication of effort and utilizing the information
and work product provided to it by the Security Parties and their advisors to
the extent practical.

 

(c)                                  Security Parties’ Restructuring Advisor. 
The Security Parties shall continue to engage AlixPartners, LLP as the
restructuring advisor to the Security Parties, with a scope of services
reasonably acceptable to the Agent, until otherwise agreed in writing by the
Agent.  In the event that AlixPartners, LLP terminates their existing engagement
by the Security Parties, the Borrowers shall appoint a restructuring advisor
satisfactory to the Agent with a scope of services reasonably acceptable to the
Agent within 5 Business Days (or such longer period of time as agreed to in
writing by the Agent) of AlixPartners, LLP providing the Borrowers written
notice of termination of their contract with the Borrowers.  The Borrowers shall
cause the newly appointed restructuring advisor to continue to serve as a
restructuring advisor to the Security Parties until otherwise agreed in writing
by the Agent.   The Borrowers agree that any final written reports of such
Restructuring Advisor provided to the Borrowers and other Security Parties will
also be provided to the Agent and the Lenders within a reasonable period of time
following the Borrowers’ or, as applicable, the other Security Parties’ receipt
of such final written reports, provided that any such written reports the
disclosure of which would forfeit an attorney-client, accountant-client or other
available privilege shall be excluded from the foregoing delivery requirements.

 

(d)                                 Cash Flow Forecasts.  The Borrowers agree
that the Cash Flow Forecasts to be provided pursuant to Clause 11.6(f) of the
Credit Agreement and Clause 4(c) of the Supplement, shall report the amount of
Qualified Cash on deposit with the Agent and the Bank of America (as well as the
other information currently included in the Cash Flow Reports).

 

Section 3.                                          Affirmation and
Acknowledgment of the Borrowers and other Security Parties.

 

(a)                                  Ratification of Obligations and Security. 
Each Borrower and each other Security Party hereby ratifies and confirms all of
its Secured Liabilities to the Lenders and the Agent, including, without
limitation, the Loans, and each Borrower hereby affirms its absolute and
unconditional promise to pay to the Lenders and the Agent the Loans and all
other amounts due under the Credit Agreement.  Each Borrower hereby confirms
that the Secured Liabilities are secured pursuant to the Finance Documents and
pursuant to all other instruments and documents executed and delivered by the
Borrowers and as security for the Secured Liabilities.

 

(b)                                 Compliance with Finance Documents.  Each
Security Party will, and will cause each of its subsidiaries to, comply and
continue to comply with all of the terms,

 

4

--------------------------------------------------------------------------------


 

covenants and provisions contained in the Finance Documents to which each is a
party and any other instruments evidencing or creating any of the Secured
Liabilities.  Without limiting the foregoing, the Borrowers and the other
Security Parties acknowledge and agree that, notwithstanding the forbearance and
waiver arrangements set forth in Section 1 hereof, the Borrowers and the other
Security Parties shall continue to be obligated to deliver all financial
statements, certificates, notices, valuations and other information required
under the terms of the Credit Agreement and the other Finance Documents as set
forth in the applicable Finance Document and any failure to deliver such
financial statements, certificates, notices, valuations and other information as
therein provided shall be an Event of Default under the Credit Agreement as
therein provided.

 

(c)                                  Further Assurances.  Each Security Party
will, and will cause its subsidiaries to, at any time or from time to time
execute and deliver such further instruments, each in form and substance
satisfactory to the Agent, and take such further action as the Agent may
reasonably request, in each case further to effect the purposes of this
Forbearance Agreement, the Finance Documents and all documents, agreements and
instruments executed in connection therewith.

 

(d)                                 Equal Treatment.  No other creditor under
the TBS Credit Facilities identified in Schedule 1 to the Forbearance Agreement
shall be given more favourable terms as part of their agreement to enter the TBS
Credit Facility Forbearance Arrangements (as defined in section 6(b) below) than
those which are to apply to the Lenders in relation to this Forbearance
Agreement.

 

Section 4.                                          Release.  In order to induce
the Agent and the Consenting Lenders to enter into this Forbearance Agreement,
each Security Party acknowledges and agrees that, as of the date hereof:
(a) such Security Party does not have any claim or cause of action against the
Agent or any Lender (or any of its respective directors, officers, employees or
agents); (b) such Security Party does not have any offset right, counterclaim or
defense of any kind against any of its respective obligations, indebtedness or
liabilities to the Agent or any Lender; and (c) the Agent and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Security Parties.  Each Security Party wishes to eliminate
any possibility that any past conditions, acts, omissions, events, circumstances
or matters would impair or otherwise adversely affect the Agent’s or any
Lender’s rights, interests, contracts, collateral security or remedies. 
Therefore each Security Party unconditionally releases, waives and forever
discharges (i) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Agent or any Lender to such Security Party,
except the obligations to be performed by the Agent or any Lender on or after
the date hereof as expressly stated in this Forbearance Agreement, the Credit
Agreement and the other Finance Documents, and (ii) all claims, offsets, causes
of action, suits or defenses of any kind whatsoever (if any), whether arising at
law or in equity, whether known or unknown, which such Loan Party might
otherwise have against the Agent, any Lender or any of its directors, officers,
employees or agents, in either case (i) or (ii), on account of any past or
presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.

 

5

--------------------------------------------------------------------------------


 

Section 5.                                          Representations and
Warranties.  Holdings and the Borrowers hereby represent and warrant to the
Agent as follows:

 

(a)                                  Representations and Warranties in the
Credit Agreement.  The representations and warranties of Holdings and the
Borrowers contained in the Credit Agreement were true and correct in all
material respects as of the date when made and continue to be true and correct
in all material respects on the Forbearance Agreement Effective Date (as defined
below) except for (a) representations or warranties which expressly relate to an
earlier date in which case such representations and warranties shall be true and
correct, in all material respects, as of such earlier date, (b) representations
or warranties which are no longer true as a result of a transaction expressly
permitted by the Credit Agreement or (c) representations or warranties which are
no longer true solely as a result of the Payment Event of Default and the
Specified Defaults.

 

(b)                                 Ratification, Etc.  Except as expressly
modified hereby, the Credit Agreement is hereby ratified and confirmed in all
respects and shall continue in full force and effect.  The Credit Agreement
shall, together with this Forbearance Agreement, be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument shall hereafter refer to the Credit Agreement as
modified hereby.

 

(c)                                  Authority, Etc.  The execution and delivery
by each of Holdings and the Borrowers of this Forbearance Agreement and the
performance by each of Holdings and the Borrowers of all of its agreements and
obligations under the Credit Agreement, as modified hereby, are within Holdings
and each Borrower’s corporate authority and have been duly authorized by all
necessary corporate action on the part of Holdings and such Borrower.

 

(d)                                 Enforceability.  This Forbearance Agreement
and the Credit Agreement, as modified hereby, constitute the legal, valid and
binding obligations of Holdings and the Borrowers and are enforceable against
Holdings and the Borrowers in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of, creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding may be brought.

 

Section 6.                                          Effectiveness of Forbearance
Agreement.  The provisions of this Forbearance Agreement shall become effective
upon the satisfaction of all of the following conditions (such date, the
“Forbearance Agreement Effective Date”), in each case in a manner and in form
and substance satisfactory to the Agent (unless otherwise agreed to in writing
by the Agent):

 

(a)                                  This Forbearance Agreement shall have been
duly executed and delivered by each of the Borrowers, Holdings, the Agent and
the Consenting Lenders and shall be in full force and effect;

 

6

--------------------------------------------------------------------------------


 

(b)                                 The applicable subsidiaries of Holdings
shall have entered into forbearance arrangements or, as applicable, an
amendment, waiver or other modification (the “TBS Credit Facility Forbearance
Arrangements”) reasonably satisfactory to the Agent of each TBS Credit Facility
identified on Schedule 1 to this Forbearance Agreement and any other material
Indebtedness of such subsidiaries, in each case to the extent required by such
TBS Credit Facility to maintain compliance therewith (or, in the case of failure
to make payments thereunder, forbear from pursuing any remedies in respect of
such default) and the Agent shall have received an Officer’s Certificate signed
by a duly authorized officer of Holdings and attaching and certifying to be
true, correct and complete, a fully executed copy of each such forbearance
arrangement or, as applicable, amendment, waiver or other modification.

 

(c)                                  The Agent shall have received payment for
the fees, and expenses including, without limitation, fees and expenses incurred
by their counsel Watson, Farley & Williams LLP and other consultants, for which
invoices or estimates therefor have been provided to the Security Parties on or
prior to the Forbearance Agreement Effective Date.

 

(d)                                 The representations and warranties of each
of the Security Parties in the Credit Agreement and the other Finance Documents
shall be true and correct in all material respects as of the Forbearance
Agreement Effective Date, except with respect to the occurrence of the Payment
Event of Default and the Specified Defaults referred to herein and to the extent
that any of such representations and warranties relate by their terms to a prior
date they shall be true and correct in all material respects as of such prior
date.

 

(e)                                  There shall have occurred no Potential
Default or Event of Default other than the Payment Event of Default and the
Specified Defaults.

 

Section 7.                                          Amendments to Credit
Agreement.  The Credit Agreement shall be amended as follows:

 

(a)                                  Clause 7.2 of the Credit Agreement shall be
amended by replacing “1.5 per cent” with “2 per cent”;

 

(b)                                 Clause 8.11 of the Credit Agreement shall be
amended by replacing “prepaid” with “repaid”.

 

Except as expressly provided in this Forbearance Agreement, all of the terms and
conditions of the Credit Agreement remain in full force and effect.

 

Section 8.                                          Execution in
Counterparts.  This Forbearance Agreement may be executed in any number of
counterparts, but all such counterparts shall together constitute but one
instrument.  In making proof of this Forbearance Agreement it shall not be
necessary to produce or account for more than one counterpart signed by each
party hereto by and against which enforcement hereof is sought.

 

7

--------------------------------------------------------------------------------


 

Section 9.                                          Expenses.   Pursuant to
Clause 20 of the Credit Agreement all costs and expenses incurred or sustained
by the Agent in connection with this Forbearance Agreement, including the fees
and disbursements of legal counsel for the Agent in producing, reproducing and
negotiating the Forbearance Agreement, will be for the account of the Borrowers
whether or not the transactions contemplated by this Forbearance Agreement are
consummated.

 

Section 10.                                   Miscellaneous.  THIS FORBEARANCE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, ENGLISH LAW
AND THE JURISDICTION PROVISIONS OF CLAUSE 31 OF THE CREDIT AGREEMET SHALL APPLY
AS IF SET OUT IN FULL HEREIN WITH THE NECESSARY CHANGE. The captions in this
Forbearance Agreement are for convenience of reference only and shall not define
or limit the provisions hereof.  This Forbearance Agreement shall constitute one
of the Finance Documents referred to in the Credit Agreement and any failure by
any Security Party to comply with the terms contained herein shall constitute an
immediate Event of Default.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Forbearance
Agreement as of the date first set forth above.

 

BORROWERS:

ARGYLE MARITIME CORP.

 

CATON MARITIME CORP.

 

DORCHESTER MARITIME CORP.

 

LONWOODS MARITIME CORP.

 

MCHENRY MARITIME CORP.

 

SUNSWYCK MARITIME CORP.

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

Name:

Tulio R. Prieto

 

Title:

Attorney in Fact

 

9

--------------------------------------------------------------------------------


 

HOLDINGS:

TBS INTERNATIONAL PLC

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

Name:

Tulio R. Prieto

 

Title:

Attorney in Fact

 

 

 

 

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

Name:

Tulio R. Prieto

 

Title:

Attorney in Fact

 

10

--------------------------------------------------------------------------------


 

AGENT:

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

By:

/s/ Jayne Tobin

 

Name:

Jayne Tobin

 

Title:

Associate Director

 

11

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAD PLC, as a Consenting Lender

 

 

 

 

By:

/s/ Colin Manchester

 

Name:

Colin Manchester

 

Title:

Head of Shipping Coverage, Americas

 

12

--------------------------------------------------------------------------------


 

 

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Gerhard A. Winklmeier

 

Name:

Gerhard A. Winklmeier

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Lutz J. Feldmann

 

Name:

Lutz J. Feldmann

 

Title:

Assistant Vice President, Corporate Finance

 

13

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Illegible

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

/s/ Illegible

 

Name:

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

 

SANTANDER ASSET FINANCE PLC, as a Consenting Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. as a Consenting Lender

 

 

 

 

By:

/s/ Robert L. Wallace, Jr.

 

Name:

Robert L. Wallace, Jr.

 

Title:

SVP

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO FORBEARANCE AGREEMENT

 

EXISTING FINANCING AGREEMENTS

 

Amended and Restated Loan Agreement dated as of January 27, 2011 between
Albemarle Maritime Corp and others as Borrowers, TBS International Plc, TBS
International Limited, TBS Shipping Services Inc. as Administrative Borrower,
Bank of America and others as Lenders and Bank of America as Administrative
Agent, Swing Line Lender and L/C Issuer (as amended prior to the date hereof)
and related ISDA Master Agreement.

 

Loan Agreement, dated January 16, 2008, between Bedford Maritime Corp., Brighton
Maritime Corp., Hari Maritime Corp., Prospect Navigation Corp., Hancock
Navigation Corp., Columbus Maritime Corp., and Whitehall Marine Transport Corp.,
as Borrower. and DVB Group Merchant Bank (ASIA) Ltd., as Lender (as amended
prior to the date hereof).

 

Loan Agreement dated December 7, 2007, between Claremont Shipping Corp. and
Yorkshire Shipping Corp., as Borrower, and Credit Suisse as Lender (as amended
prior to the date hereof).

 

Loan Agreement dated February 29, 2008, between Amoros Maritime Corp., Lancaster
Maritime Corp., and Chatham Maritime Corp., as Borrower, and AIG Commercial
Equipment Finance, Inc., as Lender (as amended prior to the date hereof).

 

Loan Agreement dated June 19, 2008, between Grainger Maritime Corp., as
Borrower, and Joh Berenberg, Gossler & Co. KG as Lender (as amended prior to the
date hereof).

 

--------------------------------------------------------------------------------